United States Court of Appeals
      for the Federal Circuit
                 ______________________

                   September 1, 2015

                       ERRATA
                 ______________________

           Appeal Nos. 2014-1564, 2014-1705

                   ALEXSAM, INC.,
                Plaintiff-Cross-Appellant

                            v.

 THE GAP, INC., DIRECT CONSUMER SERVICES,
                    LLC,
             Defendants-Appellants

                Decided: June 16, 2015
                Nonprecedential Opinion
                ______________________

Please make the following changes:

On page two, first paragraph, line 11, change “patents-in-
suit” to “claims-in-suit”.

On page seven, second paragraph, line 4, change “patents-
in-suit” to “claims-in-suit”.

On page nine, last paragraph before subheading A, lines
3–7, replace the sentence
2                              ALEXSAM, INC. v. THE GAP, INC.



    First, we consider whether there is substantial
    evidence such that the jury could find the SVS
    system was reduced to practice before July 10,
    1997—the filing date of Mr. Dorf’s patent ap-
    plication—and is therefore prior art.

with the following sentence:

    First, we consider whether the SVS system was
    reduced to practice before July 10, 1997—the
    filing date of Mr. Dorf’s patent application—
    and is therefore prior art.

On page nine, first paragraph after subheading A, lines
1–4, replace the sentence

    Gap’s primary argument on appeal is that the
    SVS system is prior art that invalidates the pa-
    tents-in-suit because it was reduced to practice
    in May 1997, several months before the filing
    date of the patents-in-suit.

with the following sentence:

    Gap’s primary argument on appeal is that the
    SVS system is prior art that invalidates the
    claims-in-suit because it was reduced to prac-
    tice in May 1997, several months before the fil-
    ing date of the patents-in-suit.

On page nineteen, first full paragraph, lines 1–3, replace
the sentence

    Alexsam also fails to show reduction to practice
    of a second element required by both patents-
    in-suit: transmitting an activation amount from
    the POS terminal.
ALEXSAM, INC. v. THE GAP, INC.                         3


with the following sentence:

    Alexsam also fails to show reduction to practice
    of a second element required by the claims-in-
    suit: transmitting an activation amount from
    the POS terminal.

On page twenty, subheading ii, change “Patents-in-Suit”
to “Claims-in-Suit”.

On page twenty-two, first full paragraph, lines 5–7,
replace the sentence

    For these reasons, the jury lacked substantial
    evidence to find the SVS system did not antici-
    pate the patents-in-suit.

with the following sentence:

    For these reasons, the jury lacked substantial
    evidence to find the SVS system did not antici-
    pate the claims-in-suit.